            Case 2:17-cv-02655-JAD-EJY Document 36 Filed 06/01/20 Page 1 of 2



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     Civil Division
 3   WILLIAM PEACHEY
     Director, District Court Section
 4   Office of Immigration Litigation
     ELIANIS PEREZ
 5   Assistant Director, District Court Section
     Office of Immigration Litigation
 6
     MARY LARAKERS, TX Bar # 24093943
 7
     Trial Attorney
     U.S. Department of Justice, Civil Division
 8   Office of Immigration Litigation
     P.O. Box 868, Ben Franklin Station
 9   Washington, D.C. 20044
     Tel: (202) 353-4419
10   Fax: (202) 305-7000
     mary.l.larakers@usdoj.gov
11
     Attorneys for Defendants
12

13                                UNITED STATES DISTRICT COURT

14                                       DISTRICT OF NEVADA

15
       SATHIRAWAT SAUBHAYANA,                         Case No. 2:17-cv-2655-JAD-EJY
16

17           Plaintiff,

18           v.                                       UNOPPOSED MOTION TO EXTEND
                                                      TIME TO FILE ANSWER TO FIRST
19     WILLIAM P. BARR, U.S. Attorney                 AMENDED COMPLAINT
       General, et al.,                               (First Request)
20

21
             Defendants.

22

23
            Defendants hereby move to extend the time for the filing of its answer to the first
24
     amended complaint until July 1, 2020. This is the first extension of time sought in this action
25
     with respect to the Defendants’ answer to the complaint. The current filing deadline is June 1,
26



                                                      1
            Case 2:17-cv-02655-JAD-EJY Document 36 Filed 06/01/20 Page 2 of 2



 1   2020 pursuant to Federal Rule of Civil Procedure 15, which requires a response to amended
 2   pleadings within 14 days. The requested extension of time is based on the following:
 3          1. This is a challenge to U.S. Citizenship and Immigration Services’ (“USCIS”) decision
 4              to deny Plaintiff’s application for naturalization. See 8 U.S.C. § 1421(c).
 5          2. Undersigned counsel requires additional time to prepare an answer or otherwise
 6              responsive pleading and confer with Defendant agency, USCIS, regarding the
 7              amendments and documents attached to Plaintiff’s complaint.
 8          3. Plaintiff, through counsel, indicated that he does not oppose this motion for an
 9              extension of time, by email on May 29, 2020. To that end, Defendants request an
10              additional 30 days to answer or otherwise respond to the complaint, until July 1,
11              2020.
12

13

14                                         Respectfully submitted,

15                                         JOSEPH H. HUNT
                                           Assistant Attorney General
16                                         Civil Division
17
                                           ELIANIS PEREZ
18
                                           Assistant Director
                                           Office of Immigration Litigation
19
                            By: /s/ Mary L. Larakers
20                                MARY L. LARAKERS
                                  Trial Attorney
21                                U.S. Department of Justice, Civil Division
                                  Office of Immigration Litigation
22
      IT IS SO ORDERED.           P.O. Box 868, Ben Franklin Station
23                                Washington, D.C. 20044
                                  Tel: (202) 353-4419
24    ________________________ Fax: (202) 305-7000
      U.S. MAGISTRATE JUDGE       Mary.l.larakers@usdoj.gov
25

26    Dated: June 1, 2020



                                                      2
